DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and  5-12, are allowed.
Each of the independent claims 1 and 7, have been amended to include subject matter which was objected to as allowable in the Final Office Action dated 12/08/2021, thus the claims are in condition for allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 has been amended to recite, in part, “transmitting a signal indicating a Neighboring Cell (NC) is using network-based CRS mitigation”. It is unclear, who the transmission is directed to in this particular instance. For example, the subsequent line recites, information in one or more subframes to the UE. If the second transmission is to the UE, and the first transmission is to the UE as well, the claims should recite, that the NC-CRS is transmitted to the UE. Claims 18-19 are rejected for their dependency on claim 17 and for failing to cure the deficiencies therein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN 102468922 A) in view of Kazmi et al. (US 2020/0366450 A1), and further in view of Li et al. (US 2016/0197690 A1).
Regarding claim 17, Guo discloses an apparatus of a base station comprising:
radio frequency (RF) circuitry configured to communicate with a user equipment (UE); and 
a processor communicatively coupled to the RF circuitry and configured to perform operations, comprising; 
transmitting information, (par.[0077 and 0088] describes a user equipment that receives a CRS muting configuration in the System Information Block (SIB) or via an Radio Resource Control (RRC) message/signaling) from a cell of the network (par.[0077] describes the network side transmitting the CRS muting configuration signaling), the information indicating that Cell Specific Reference Signal (CRS) muting is to be used by the cell (par.[0088] describes the UE determining the resource elements (RE) (e.g. the resource elements in the physical resource blocks) which will be muted for CRS), wherein the information is transmitted via one of a broadcast of a system information block (SIB) or a dedicated radio resource control (RRC) signaling (par.[0077 and 0088] which discloses that System Information or RRC is used to transmit the information); and
transmitting, information in one or more subframes from the cell of the network (par.[0088] discloses the CRS configuration for the corresponding subframe and the node which receives the subframe).
While the disclosure of Guo substantially discloses a method for indicating to a mobile device a CRS Muting Pattern, it does not disclose:
Wherein a CRS transmission pattern in the one or more subframes is over a full bandwidth of the cell when the CRS muting is not used and the CRS transmission pattern in the or more subframes is over a center six physical resource blocks (PRBs) of the full bandwidth of the cell when CRS muting is used. 
In an analogous art, Kazmi discloses wherein a CRS transmission pattern in the one or more subframes is over a full bandwidth of the cell when the CRS muting is not used and the CRS transmission pattern in the or more subframes is over a center six physical resource blocks (PRBs) of the full bandwidth of the cell when CRS muting is used (par.[0017] which recites, in part, “FIG. 1 illustrates an example operation with network-based CRS mitigation, where “muted CRS” refers to using the shortened CRS bandwidth, center 6 Resource Blocks (RB). Thus, CRS are periodically transmitted over a reduced bandwidth during wireless device inactive periods and over full bandwidth during wireless device active periods.”).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the CRS Pattern indication as discussed in Guo, with the technique of applying the CRS in 6-center PRBs as discussed in Kazmi.
The motivation/suggestion have been to improve system throughput (Kazmi: par.[0018]).
While the combination of Guo and Kazmi substantially discloses the claimed invention, they do not explicitly disclose:
transmitting a signal indicating a Neighboring Cell (NC) is using network-based CRS mitigation.
However, this technique was previously disclosed in Li. For example, the disclosure of Li teaches:
transmitting a signal indicating a Neighboring Cell (NC) is using network-based CRS mitigation (par.[0051] which recites, in part, “For example, the serving BS can send an explicit message to the UE to instruct it not to perform the interference mitigation with respect to the CRS during the process of the UL transmission of the neighboring BS. Also, the neighboring BS may send an explicit message to the UE to instruct it to perform the interference mitigation with respect to the CRS during the process of the DL transmission of the neighboring BS.” That is, the serving or neighbor base station may inform the UE whether or not the neighbor base station uses CRS mitigation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Guo and Kazmi, with the disclosure of Li. The motivation/suggestion would have been to attempt to alleviate the interference issues in the Dynamic TDD system and improve the quality and efficiency of the wireless communications system.
Regarding claim 18, the disclosure of Guo teaches wherein the cell comprises a serving cell or a neighboring cell (par.[0003] discloses silencing the cell CRS positions of the Macro Cell, e.g. a serving cell  or could be a neighbor cell).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Kazmi as applied to claim 17, in view of Liu et al (US 2016/0234706 A1).
Regarding claim 19, the disclosure of Guo and Kazmi teaches that the indications is transmitted semi-statically via RRC, see i.e. par.[0044]. However, Qu does not disclose and the one or more baseband processors are to dynamically switch on or switch off CRS transmissions.
In an analogous art, Liu discloses and the one or more baseband processors are to dynamically switch on or switch off CRS transmissions (par.[0062] discloses an on/off mechanism to prevent interference from neighboring eNB).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Guo and Kazmi, with the interference mitigation methods as discussed in Liu. The motivation/suggestion would have been to prevent interference from eNB without UE’s attached thereto.

Claim 17-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN 102468922 A) in view of Yamazaki et al. (US 2014/0248886 A1), and further in view of Jeon et al. (US 2018/0302176 A1).
Regarding claim 17, Guo discloses an apparatus of a base station comprising:
radio frequency (RF) circuitry configured to communicate with a user equipment (UE); and 
a processor communicatively coupled to the RF circuitry and configured to perform operations, comprising; 
transmitting information, (par.[0077 and 0088] describes a user equipment that receives a CRS muting configuration in the System Information Block (SIB) or via an Radio Resource Control (RRC) message/signaling) from a cell of the network (par.[0077] describes the network side transmitting the CRS muting configuration signaling), the information indicating that Cell Specific Reference Signal (CRS) muting is to be used by the cell (par.[0088] describes the UE determining the resource elements (RE) (e.g. the resource elements in the physical resource blocks) which will be muted for CRS), wherein the information is transmitted via one of a broadcast of a system information block (SIB) or a dedicated radio resource control (RRC) signaling (par.[0077 and 0088] which discloses that System Information or RRC is used to transmit the information); and
transmitting, information in one or more subframes from the cell of the network (par.[0088] discloses the CRS configuration for the corresponding subframe and the node which receives the subframe).
While the disclosure of Guo substantially discloses a method for indicating to a mobile device a CRS Muting Pattern, it does not disclose:
Wherein a CRS transmission pattern in the one or more subframes is over a full bandwidth of the cell when the CRS muting is not used and the CRS transmission pattern in the or more subframes is over a center six physical resource blocks (PRBs) of the full bandwidth of the cell when CRS muting is used. 
In an analogous art, Yamazaki discloses wherein a CRS transmission pattern in the one or more subframes is over a full bandwidth of the cell when the CRS muting is not used and the CRS transmission pattern in the or more subframes is over a center six physical resource blocks (PRBs) of the full bandwidth of the cell when CRS muting is used (par.[0097] which recites, in part, “FIG. 10 illustrates an example operation with network-based CRS mitigation, where “muted CRS” refers to using the shortened CRS bandwidth, center 6 Resource Blocks (RB). Thus, CRS are periodically transmitted over a reduced bandwidth during wireless device inactive periods and over full bandwidth during wireless device active periods.”).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the CRS Pattern indication as discussed in Guo, with the technique of applying the CRS in 6-center PRBs as discussed in Yamazaki.
The motivation/suggestion have been to improve system throughput by reducing uplink interference between cells in the network (Yamazaki: par.[0007 - 0008]).
While the combination of Guo and Kazmi substantially discloses the claimed invention, they do not explicitly disclose:
transmitting a signal indicating a Neighboring Cell (NC) is using network-based CRS mitigation.
However, this technique was previously disclosed in Jeon. For example, the disclosure of Jeon teaches:
transmitting a signal indicating a Neighboring Cell (NC) is using network-based CRS mitigation (fig.1 element 125 describes the base station transmitting CRS pattern of adjacent base station (e.g. neighboring base station), which allows the UE to perform CRS muting of adjacent base station. Par.[0039 – 0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Guo and Kazmi, with the disclosure of Jeon. The motivation/suggestion would have been to attempt to alleviate the interference issues in the Dynamic TDD system and improve the quality and efficiency of the wireless communications system.

Regarding claim 18, the disclosure of Guo teaches wherein the cell comprises a serving cell or a neighboring cell (par.[0003] discloses silencing the cell CRS positions of the Macro Cell, e.g. a serving cell  or could be a neighbor cell).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411